Exhibit 10.2

RingCentral, Inc.

Equity acceleration policy

Effective as of July 28, 2017

This RingCentral, Inc. Equity Acceleration Policy (the “Policy”) is designed to
provide equity acceleration benefits to a select group of key employees of
RingCentral, Inc. (the “Company”) or any of its subsidiaries if their employment
is involuntarily terminated under the circumstances described in this
Policy.  The Policy is designed to be an “employee welfare benefit plan” (as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”)), and this document is both the formal plan document and
the required summary plan description for the Policy.  The Policy is effective
July 28, 2017.

 

1.

Administration:  The Policy will be administered by the Compensation Committee
of the Board of Directors of the Company or its delegate (in each case, an
“Administrator”).  The Administrator will have full discretion to administer and
interpret the Policy.  Any decision made or other action taken by the
Administrator with respect to the Policy and any interpretation by the
Administrator of any term or condition of the Policy, or any related document,
will be conclusive and binding on all persons and be given the maximum possible
deference allowed by law.  The Administrator is the “plan administrator” of the
Policy for purposes of ERISA and will be subject to the fiduciary standards of
ERISA when acting in such capacity.  

 

 

2.

Eligibility: An individual is only eligible for the benefits under this Policy
if he or she is an Eligible Employee and complies with its terms (including any
terms in such Eligible Employee’s Participation Agreement (as defined below)).
An “Eligible Employee” is an employee of the Company or any subsidiary of the
Company who has (a) been designated by the Administrator as eligible to
participate in the Policy, whether individually or by position or category of
position and (b) executed a participation agreement in the form attached hereto
as Exhibit A (a “Participation Agreement”).  

 

 

3.

Equity Acceleration: On a Qualified Termination, the then-unvested shares
subject to each of the Eligible Employee’s then-outstanding Equity Awards will
immediately vest and, in the case of Equity Awards that are stock options and
stock appreciation rights, will become exercisable to the extent set forth in
the Eligible Employee’s Participation Agreement.  For the avoidance of doubt, if
an Eligible Employee’s employment with the Company or any subsidiary of the
Company terminates in a manner where such termination will constitute a
Qualified Termination if a Change of Control occurs within 60 days of the
termination date, then any unvested portion of the Eligible Employee’s Equity
Awards will remain outstanding for 60 days so that any benefits on a Qualified
Termination can be provided if a Change of Control occurs within 60 days
following such Eligible Employee’s termination date (provided that in no event
will the terminated Eligible Employee’s Equity Awards that are stock options or
similar Equity Awards remain outstanding beyond the Equity Award’s maximum
term).  In such case, if no Change of Control occurs within 60 days following
the termination date, any unvested portion of the Eligible Employee’s Equity
Awards automatically will be forfeited permanently without having vested.

 

4.

Death of Eligible Employee: If the Eligible Employee dies before all payments or
benefits he or she is entitled to receive have been paid under this Policy, such
unpaid amounts will be paid to his or her designated beneficiary, if living, or
otherwise to his or her personal representative in a lump-sum payment as soon as
possible following his or her death.

 

5.

Forfeiture/Clawback: If the Company discovers after the Eligible Employee’s
receipt of payments or benefits under this Policy that grounds for the
termination of the Eligible Employee’s employment for Cause existed, then the
Eligible Employee will cease receiving any further payments or benefits under
this Policy and, to the extent permitted under applicable laws, will be required
to repay to the Company any payments or benefits he or she received under the
Policy (or any financial gain derived from such payments or benefits).

 

6.

Release:  The Eligible Employee’s receipt of the benefits under this Policy is
subject to the Eligible Employee signing and not revoking the Company’s
then-standard separation agreement and release of claims (which may include an
agreement not to disparage the Company, non-solicit provisions, and other
standard terms

--------------------------------------------------------------------------------

 

 

 

 

and conditions) (the “Release”) which must become effective and irrevocable no
later than the 60th day following the Eligible Employee’s termination of
employment (the “Release Deadline”).  If the Release does not become effective
and irrevocable by the Release Deadline, the Eligible Employee will forfeit any
right to benefits under this Policy.  In no event will benefits under the Policy
be paid or provided until the Release actually becomes effective and
irrevocable.  

 

7.

Section 409A:  The Company intends that all payments and benefits provided under
this Policy or otherwise are exempt from, or comply with, the requirements of
Section 409A of the Code and any guidance promulgated thereunder (collectively,
“Section 409A”) so that none of the payments or benefits will be subject to the
additional tax imposed under Section 409A, and any ambiguities herein will be
interpreted in accordance with this intent.  No payment or benefits to be paid
to an Eligible Employee, if any, under this Policy or otherwise, when considered
together with any other severance payments or separation benefits that are
considered deferred compensation under Section 409A (together, the “Deferred
Payments”) will be paid or otherwise provided until such Eligible Employee has a
“separation from service” within the meaning of Section 409A.  If, at the time
of the Eligible Employee’s termination of employment, the Eligible Employee is a
“specified employee” within the meaning of Section 409A, then the payment of the
Deferred Payments will be delayed to the extent necessary to avoid the
imposition of the additional tax imposed under Section 409A, which generally
means that the Eligible Employee will receive payment on the first payroll date
that occurs on or after the date that is 6 months and 1 day following his or her
termination of employment.  The Company reserves the right to amend the Policy
as it deems necessary or advisable, in its sole discretion and without the
consent of any Eligible Employee or any other individual, to comply with any
provision required to avoid the imposition of the additional tax imposed under
Section 409A or to otherwise avoid income recognition under Section 409A prior
to the actual payment of any benefits or imposition of any additional tax.  Each
payment, installment, and benefit payable under this Policy is a separate
payment for purposes of U.S. Treasury Regulation Section 1.409A-2(b)(2).  In no
event will the Company reimburse any Eligible Employee for any taxes that may be
imposed on him or her as a result of Section 409A.  

 

8.

Parachute Payments:

 

a.

Reduction of Severance Benefits.  Notwithstanding anything set forth herein to
the contrary, if any payment or benefit that an Eligible Employee would receive
from the Company or any other party whether in connection with the provisions
herein or otherwise (the “Payment”) would (a) constitute a “parachute payment”
within the meaning of Section 280G of the Internal Revenue Code of 1986, as
amended (the “Code”), and (b) but for this sentence, be subject to the excise
tax imposed by Section 4999 of the Code (the “Excise Tax”), then such Payment
will be equal to the Best Results Amount. The “Best Results Amount” will be
either (x) the full amount of such Payment or (y) such lesser amount as would
result in no portion of the Payment being subject to the Excise Tax, whichever
of the foregoing amounts, taking into account the applicable federal, state and
local employment taxes, income taxes and the Excise Tax, results in the Eligible
Employee’s receipt, on an after-tax basis, of the greater amount notwithstanding
that all or some portion of the Payment may be subject to the Excise Tax. If a
reduction in payments or benefits constituting parachute payments is necessary
so that the Payment equals the Best Results Amount, reduction will occur in the
following order: reduction of cash payments; cancellation of accelerated vesting
of stock awards; and reduction of employee benefits.  In the event that
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting will be cancelled in the reverse order of the date of
grant of the Eligible Employee’s equity awards.  

 

 

b.

Determination of Excise Tax Liability.  The Company will select a professional
services firm to make all of the determinations required to be made under these
paragraphs relating to parachute payments.  The Company will request that firm
provide detailed supporting calculations both to the Company and the Eligible
Employee prior to the date on which the event that triggers the Payment occurs
if administratively feasible, or subsequent to such date if events occur that
result in parachute payments to the Eligible Employee at that time.  For
purposes of making the calculations required under these paragraphs relating to
parachute payments, the firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
determinations concerning the application of the Code.  The Company and the
Eligible Employee

2

 

--------------------------------------------------------------------------------

 

 

 

 

will furnish to the firm such information and documents as the firm may
reasonably request in order to make a determination under these paragraphs
relating to parachute payments.  The Company will bear all costs the firm may
reasonably incur in connection with any calculations contemplated by these
paragraphs relating to parachute payments.  Any such determination by the firm
will be binding upon the Company and the Eligible Employee, and the Company will
have no liability to the Eligible Employee for the determinations of the firm.

 

 

9.

Attorneys Fees:  The Company and each Eligible Employee will bear their own
attorneys’ fees incurred in connection with any disputes between them.

 

 

10.

Amendment: The Administrator may amend the Policy at any time, without advance
notice to any Eligible Employee or other individual and without regard to the
effect of the amendment on any Eligible Employee or on any other individual;
provided, however, that any amendment of the Policy that is adverse to an
Eligible Employee will not be effective with respect to such Eligible Employee
without such Eligible Employee’s prior written consent.  Any action to amend the
Policy will be taken in a non-fiduciary capacity.

 

 

11.

Claims Procedure:  Any Eligible Employee who believes he or she is entitled to
any payment under the Policy may submit a claim in writing to the
Administrator.  If the claim is denied (in full or in part), the claimant will
be provided a written notice explaining the specific reasons for the denial and
referring to the provisions of the Policy on which the denial is based.  The
notice will also describe any additional information needed to support the claim
and the Policy’s procedures for appealing the denial.  The denial notice will be
provided within 90 days after the claim is received.  If special circumstances
require an extension of time (up to 90 days), written notice of the extension
will be given within the initial 90-day period.  This notice of extension will
indicate the special circumstances requiring the extension of time and the date
by which the Administrator expects to render its decision on the claim.

 

 

12.

Appeal Procedure: If the claimant’s claim is denied, the claimant (or his or her
authorized representative) may apply in writing to the Administrator for a
review of the decision denying the claim.  Review must be requested within 60
days following the date the claimant received the written notice of their claim
denial or else the claimant loses the right to review.  The claimant (or
representative) then has the right to review and obtain copies of all documents
and other information relevant to the claim, upon request and at no charge, and
to submit issues and comments in writing.  The Administrator will provide
written notice of the decision on review within 60 days after it receives a
review request.  If additional time (up to 60 days) is needed to review the
request, the claimant (or representative) will be given written notice of the
reason for the delay.  This notice of extension will indicate the special
circumstances requiring the extension of time and the date by which the
Administrator expects to render its decision.  If the claim is denied (in full
or in part), the claimant will be provided a written notice explaining the
specific reasons for the denial and referring to the provisions of the Policy on
which the denial is based.  The notice will also include a statement that the
claimant will be provided, upon request and free of charge, reasonable access
to, and copies of, all documents and other information relevant to the claim and
a statement regarding the claimant’s right to bring an action under Section
502(a) of ERISA.

 

 

13.

Successors: Any successor to the Company of all or substantially all of the
Company’s business and/or assets (whether direct or indirect and whether by
purchase, merger, consolidation, liquidation or other transaction) will assume
the obligations under the Policy and agree expressly to perform the obligations
under the Policy in the same manner and to the same extent as the Company would
be required to perform such obligations in the absence of a succession.  For all
purposes under the Policy, the term “Company” will include any successor to the
Company’s business and/or assets which becomes bound by the terms of the Policy
by operation of law, or otherwise.

 

 

14.

Effect of Other Benefits/At Will-Status.  All other compensation and benefits
shall be governed by the applicable Company plan or agreement.  This Policy is
not intended to, and does not, create an employment or service relationship for
any fixed term.

 

3

 

--------------------------------------------------------------------------------

 

 

 

 

15.

Applicable Law: The provisions of the Policy will be construed, administered,
and enforced in accordance with ERISA and, to the extent applicable, the
internal substantive laws of the state of California (but not its conflict of
laws provisions).

 

16.

Definitions:  Unless otherwise defined in an Eligible Employee’s Participation
Agreement, the following terms will have the following meanings for purposes of
this Policy and the Eligible Employee’s Participation Agreement:

 

a.

“Cause” means, unless otherwise defined in the Participation Agreement, the
Eligible Employee’s (i) commission of fraud, misappropriation, embezzlement or
breach of fiduciary duty, (ii) material breach or repeated failure to perform
the Eligible Employee’s employment duties to the Company or the subsidiary of
the Company employing the Eligible Employee, (iii) material breach of the
Eligible Employee’s confidentiality agreement or any other similar agreement
between the Eligible Employee and the Company or any subsidiary of the Company,
(iv) conviction of, or entry of a plea of guilty or nolo contendere to, a felony
(other than motor vehicle offenses the effect of which do not materially impair
the Eligible Employee’s performance of the Eligible Employee’s employment
duties), or (v)  commission of any act of fraud or embezzlement or any act of
dishonesty or any other willful misconduct that has caused or is reasonably
expected to result in a material injury to the Company or any of its
subsidiaries.

 

b.

“Change of Control” means the occurrence of any of the following events: (i) any
consolidation or merger of the Company with or into any other corporation or
other entity or person, or any other corporate reorganization after which the
stockholders of the Company immediately prior to such consolidation, merger or
reorganization, fail to own at least 50% of the voting power of the surviving
entity immediately following such consolidation, merger or reorganization, (ii)
any transaction or series of related transactions to which the Company is a
party in which in excess of 50% of the Company’s voting power is transferred,
but excluding in the case of (i) and (ii), (x) any consolidation or merger
effected exclusively to change the domicile or state of incorporation of the
Company, or (y) any transaction or series of transactions principally for bona
fide equity financing purposes in which cash is received by the Company or
indebtedness of the Company is cancelled or converted or a combination thereof,
or (iii) a sale, lease or other disposition of all or substantially all of the
assets of the Company.

 

c.

“Change of Control Period” means the period beginning 60 days prior to a Change
of Control and ending 12 months following a Change of Control.

 

d.

“Disability” means the Eligible Employee has been unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months. Alternatively, the
Eligible Employee will be deemed disabled if determined to be totally disabled
by the Social Security Administration. Termination resulting from Disability may
only be effected after at least 30 days’ written notice by the Company of its
intention to terminate the Eligible Employee’s employment. In the event that the
Eligible Employee resumes the performance of substantially all of the Eligible
Employee’s duties hereunder before the termination of his or her employment
becomes effective, the notice of intent to terminate based on Disability will
automatically be deemed to have been revoked.

 

e.

“Equity Awards” means, individually or collectively, a grant by the Company of
stock options, stock appreciation rights, restricted stock, restricted stock
units or any other award of equity interests in the Company as determined by the
Administrator.  

 

f.

“Good Reason” means, unless otherwise defined in the Participation Agreement, an
Eligible Employee’s resignation of employment from all positions the Eligible
Employee holds with the Company and its subsidiaries (or the acquirer) following
the occurrence of at least one of the following events that occurs without the
Eligible Employee’s consent:  (i) a material diminution of at least five percent
(5%) in the Eligible Employee’s overall annual compensation (it being agreed

4

 

--------------------------------------------------------------------------------

 

 

 

 

that the Eligible Employee’s failure to achieve or be paid any target bonus does
not constitute a 5% reduction of the Eligible Employee’s overall compensation),
(ii) a material diminution in the Eligible Employee’s authority,
responsibilities, or duties (except that a change in job position or title,
without more, shall not be a material diminution), (iii) a material diminution
in the authority, responsibilities, or duties of the supervisor to whom the
Eligible Employee reports either immediately prior to or after the Change of
Control, or (iv) the Company or acquirer’s requirement that the Eligible
Employee relocate his or her primary work location to a location that would
increase the Eligible Employee’s one-way commute distance by more than 30 miles
(than the Eligible Employee’s current commute distance to the Company’s
then-current corporate offices).  For Good Reason to be established, the
Eligible Employee must provide written notice to the Company’s General Counsel
within 90 days immediately following such event, the Company must fail to remedy
such event within 30 days after receipt of such notice, and the Eligible
Employee’s resignation must be effective not later than 90 days after the
expiration of such cure period.  For purposes of notice, if a “diminution”
occurs incrementally over a period of time (not to exceed 12 months from the
date of the Change of Control), the “event” shall not be deemed to occur until
the end of such diminution period.

 

g.

“Qualified Termination” means a termination of the Eligible Employee’s
employment either (A) by the Company (or any of its subsidiaries) other than for
Cause, death, or Disability or (B) by the Eligible Employee for Good Reason, in
either case, during the Change of Control Period.

 

17.

Additional Information:

Plan Name:RingCentral, Inc. Equity Acceleration Policy

Plan Sponsor:RingCentral, Inc.

20 Davis Drive

Belmont, CA 94002

 

Identification Numbers:EIN: 94-3322844

Plan Number:  501

Plan Year:Company’s Fiscal Year

Plan Administrator:RingCentral, Inc.

Attention:  Administrator of the RingCentral, Inc. Equity Acceleration Policy

20 Davis Drive

Belmont, CA 94002

 

Agent for Service of

Legal Process:RingCentral, Inc.

Attention:  General Counsel

20 Davis Drive

Belmont, CA 94002

 

Service of process may also be made upon the Plan Administrator.

Type of PlanSeverance Plan/Employee Welfare Benefit Plan

Plan CostsThe cost of the Policy is paid by the Company.

5

 

--------------------------------------------------------------------------------

 

 

 

 

Statement of ERISA Rights:

Eligible Employees have certain rights and protections under ERISA:

They may examine (without charge) all Policy documents, including any amendments
and copies of all documents filed with the U.S. Department of Labor, such as the
Policy’s annual report (Internal Revenue Service Form 5500).  These documents
are available for review in the Company’s Human Resources Department.

They may obtain copies of all Policy documents and other Policy information upon
written request to the Plan Administrator.  A reasonable charge may be made for
such copies.

In addition to creating rights for Eligible Employees, ERISA imposes duties upon
the people who are responsible for the operation of the Policy.  The people who
operate the Policy (called “fiduciaries”) have a duty to do so prudently and in
the interests of Eligible Employees.  No one, including the Company or any other
person, may fire or otherwise discriminate against an Eligible Employee in any
way to prevent them from obtaining a benefit under the Policy or exercising
rights under ERISA.  If an Eligible Employee’s claim for a severance benefit is
denied, in whole or in part, they must receive a written explanation of the
reason for the denial.  An Eligible Employee has the right to have the denial of
their claim reviewed.  (The claim review procedure is explained above.)

Under ERISA, there are steps Eligible Employees can take to enforce the above
rights.  For instance, if an Eligible Employee requests materials and does not
receive them within 30 days, they may file suit in a federal court.  In such a
case, the court may require the Administrator to provide the materials and to
pay the Eligible Employee up to $110 a day until they receive the materials,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator.  If an Eligible Employee has a claim which is denied or
ignored, in whole or in part, he or she may file suit in a state or federal
court.  If it should happen that an Eligible Employee is discriminated against
for asserting their rights, he or she may seek assistance from the U.S.
Department of Labor, or may file suit in a federal court.

In any case, the court will decide who will pay court costs and legal fees.  If
the Eligible Employee is successful, the court may order the person sued to pay
these costs and fees.  If the Eligible Employee loses, the court may order the
Eligible Employee to pay these costs and fees, for example, if it finds that the
claim is frivolous.

If an Eligible Employee has any questions regarding the Policy, please contact
the Plan Administrator.  If an Eligible Employee has any questions about this
statement or about their rights under ERISA, they may contact the nearest area
office of the Employee Benefits Security Administration (formerly the Pension
and Welfare Benefits Administration), U.S. Department of Labor, listed in the
telephone directory, or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue, N.W. Washington, D.C. 20210.  An Eligible Employee may also
obtain certain publications about their rights and responsibilities under ERISA
by calling the publications hotline of the Employee Benefits Security
Administration.

 

6

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

RingCentral, Inc. Equity Acceleration Policy

Participation Agreement

 

This Participation Agreement (“Agreement”) is made and entered into by and
between [NAME] on the one hand, and RingCentral, Inc. (the “Company”) on the
other.

 

You have been designated as eligible to participate in the Policy, a copy of
which is attached hereto, pursuant to which you are eligible to receive equity
acceleration in accordance with the terms and conditions of the Policy.

 

Equity Acceleration: [PERCENTAGE] of the then-outstanding unvested Equity Awards
(for avoidance of doubt, no more than 100% of the shares subject to the
outstanding portion of an Equity Award may vest and become exercisable pursuant
to this provision).

 

Other Provisions

 

Except as set forth in this paragraph, you agree that the Policy and the
Agreement constitute the entire agreement of the parties hereto and supersede in
their entirety all prior representations, understandings, undertakings or
agreements (whether oral or written and whether expressed or implied) of the
parties, and will specifically supersede any double trigger equity acceleration
provisions of any offer letter, employment agreement, or equity award agreement
entered into between you and the Company. To the extent not amended by the
Policy or the Agreement, each offer letter, employment agreement or equity award
agreement entered into between you and the Company remains in full force and
effect.

 

This Agreement may be executed in counterparts, each of which will be deemed an
original, but all of which together will constitute one and the same
instrument.  

By its signature below, each of the parties signifies its acceptance of the
terms of this Agreement, in the case of the Company by its duly authorized
officer effective as of the last date set forth below.

RingCentral, Inc.ELIGIBLE EMPLOYEE

By:Signature:

 

Date:Date:

 